Case 1:20-cv-00725-HYJ-SJB ECF No. 12, PageID.179 Filed 09/29/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


KEITH A. GOODWIN,

               Plaintiff,                                    Hon. Hala Y. Jarbou

v.                                                           Case No. 1:20-cv-725

KENT COUNTY DISTRICT ATTORNEY
and JUDGE PAUL L. MALONEY,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

       This matter is before the Court on Defendant Judge Paul L. Maloney’s Motion to Dismiss.

(ECF No. 7.) Pursuant to 28 U.S.C. § 636(b)(1)(B), I recommend that Defendant’s motion be

GRANTED, and Plaintiff’s complaint be remanded to state court.

                                         I. Background

       On or about June 15, 2020, Plaintiff filed an action in the Kent County Circuit Court against

the Kent County Prosecutor and United States District Judge Paul L. Maloney. In large part,

Plaintiff’s complaint consists of legal statements and citations with few facts. However, Plaintiff

indicates that Judge Maloney had presided over Plaintiff’s action in the United States District

Court for the Western District of Michigan captioned Goodwin v. Flagstar Bank, et al., No. 1:19-

cv-859. In that case, after the defendants filed a motion to dismiss and/or for summary judgment,

Magistrate Judge Green issued a Report and Recommendation recommending that the motion be

granted and noting that Plaintiff’s “vapor money theory,” on which his claims were based, had

been characterized by other courts as “nonsense” and “frivolous.” (Case No. 1:19-cv-859, ECF

No. 18 at PageID.209–10.) On January 17, 2020, Judge Maloney adopted the Report and
Case 1:20-cv-00725-HYJ-SJB ECF No. 12, PageID.180 Filed 09/29/20 Page 2 of 4




Recommendation and entered a judgment dismissing the case. (Case No. 1:19-cv-859, ECF Nos.

20, 21.) Plaintiff alleges in his complaint that Judge Maloney committed fraud and violated RICO

and Plaintiff’s civil rights under 42 U.S.C. § 1983 when he entered summary judgment against

Plaintiff in Case No. 1:19-cv-859.

        On August 4, 2020, Judge Maloney removed the state-court case to this Court pursuant to

28 U.S.C. § 1442(a)(1), which allows for removal of suits against “the United States or any agency

thereof or any officer . . . of the United States or of any agency thereof, sued in an official or

individual capacity for any act under color of such office . . . .” (ECF No. 1.) Judge Maloney now

moves for dismissal on the basis of absolute judicial immunity.

                                         II. Motion Standard

        A Rule 12(b)(6) motion to dismiss for failure to state a claim on which relief may be

granted tests the legal sufficiency of a complaint by evaluating its assertions in a light most

favorable to Plaintiff to determine whether it states a valid claim for relief. See In re NM Holdings

Co., LLC, 622 F.3d 613, 618 (6th Cir. 2000).

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim must be dismissed for failure

to state a claim on which relief may be granted unless the “[f]actual allegations [are] enough to

raise a right for relief above the speculative level on the assumption that all of the complaint’s

allegations are true.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). As the Supreme

Court more recently held, to survive a motion to dismiss, a complaint must contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard “is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. If the complaint simply pleads facts that are “merely consistent with” a defendant’s liability, it


                                                    2
Case 1:20-cv-00725-HYJ-SJB ECF No. 12, PageID.181 Filed 09/29/20 Page 3 of 4




“stops short of the line between possibility and plausibility of ‘entitlement to relief.’” Id. As the

Court further observed, “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. at 678-79.

        When resolving a motion to dismiss pursuant to Rule 12(b)(6), the Court may consider the

complaint and any attached exhibits, public records, items appearing in the record of the case, and

exhibits attached to the defendant’s motion to dismiss provided they are referenced in the

complaint and central to the claims therein. See Bassett v. Nat’l Collegiate Athletic Ass’n., 528

F.3d 426, 430 (6th Cir. 2008).

                                            III. Discussion

        It is well established that a judge is absolutely immune from suit seeking monetary relief,

so long as the judge was performing judicial functions. See Mireles v. Waco, 502 U.S. 9, 9–10

(1991). “[J]udicial immunity is an immunity from suit, not just from ultimate assessment of

damages.” Id. at 11. A judge is not immune (1) where the judge’s alleged actions were not taken

in the judge’s judicial capacity, or (2) where the actions, although judicial in nature, were taken in

the complete absence of jurisdiction. Mireles, 502 U.S. at 11–12. “[T]he scope of the judge’s

jurisdiction must be construed broadly where the issue is the immunity of the judge. A judge will

not be deprived of immunity because the action he took was in error, was done maliciously, or was

in excess of this authority; rather, he will be subject to liability only when he has acted in the ‘clear

absence of all jurisdiction.’” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978) (quoting Bradley

v. Fisher, 80 U.S. 335, 351 (1981)). A functional analysis is applied to determine whether an act

is judicial in nature. “Whether an act is judicial depends on the nature and function of the act, not

the act itself.” Barnes v. Winchell, 105 F.3d 1111, 1116 (6th Cir. 1997) (internal quotation marks

omitted) (quoting Mireles, 502 U.S. at 13). The analysis involves two considerations: “(1) looking


                                                   3
Case 1:20-cv-00725-HYJ-SJB ECF No. 12, PageID.182 Filed 09/29/20 Page 4 of 4




to the nature of the act itself, whether the act is a ‘function normally performed by a judge’ and (2)

regarding the expectations of the parties, whether the parties ‘dealt with the judge in his judicial

capacity.’” Id. (quoting Mireles, 502 U.S. at 12).

         Plaintiff’s allegations in his complaint arise from actions that Judge Maloney took in his

capacity as a judge performing traditional judicial functions. Moreover, Judge Maloney was acting

within his jurisdiction in dismissing Plaintiff’s case. Although Plaintiff has responded to Judge

Maloney’s motion (ECF No. 9), the documents he provides and arguments he offers do not

demonstrate that Judge Maloney was not acting in his judicial capacity in Case No. 1:19-cv-859

and that he is not entitled to absolute judicial immunity. Plaintiff’s response fails to address the

merits of the motion. Accordingly, Plaintiff’s claims are subject to dismissal.

                                          IV. Conclusion

         For the foregoing reasons, I recommend that Defendant’s motion to dismiss (ECF No.

7) be granted and that the case against the remaining defendant be remanded to state court.

See Carpenter v. WZOQ (FM), No. 88-3924, 1989 WL 25258, at *1 (6th Cir. Mar. 22, 1989)

(district court properly remanded case removed pursuant to 28 U.S.C. § 1442(a) following

dismissal of the federal defendant).

                                             NOTICE

         OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to

file objections within the specified time waives the right to appeal the District Court’s order.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.

1981).

Dated: September 29, 2020                                      /s/ Sally J. Berens
                                                              SALLY J. BERENS
                                                              U.S. Magistrate Judge
                                                  4
